The opinion of the Court was delivered by
Huston, J.
(After stating the clauses of .the act of assembly and the proceedings in the Common Pleas,) — In the administration of justice, certain parts are peculiarly the province of the Court, and other parts fall more under the power of .the jury. ' Thus the Court cannot assess the amount of-damages done to real or personal property — it must be done by the jury, and it is only under peculiar circumstances that the Court will or can properly interfere with this finding. In that case the Court have heard' all the evidence, and have had an opportunity o'f judging whether the verdict is the result of excitement, passion, or prejudice.
In this case the Court do not hear the evidence, or the allegations of the parties. The jury see the ground: the Court do not see it: and I may add, that the former .are in. law and in fact as competent judges of value and of damages as the Court.
I do not understand the Court as saying, they have no power to interfere in any case. If by mistake or inadvertence a member of the ráil-road company, or a party in interest or relative of such party is appointed by the Court; or if there has been corruption or undue influence used ; or if either party has not had notice, and perhaps in other cases, the Court would interfere; and they do not say they would not. '
,lf the Court should investigate the adequacy or inadequacy of damages, how would it be done; by the same proofs and allegations adduced before tlie jury, or by different proofs? It would be rather a novelty than an improvement, to admit a plaintiff who has adduced all his proof, to another trial, in order to adduce witnesses who would say his damagés were greater than was proved at the first trial.
This is more like a reference out of Court. On the report the Court know nothing of the witnesses of the facts proved : and in 5 Serg. & Rawle, 54, Tilghman, C. J. says, “ as to matter of fact, when it appears witnesses have been heard and the fact decided by the referees, it is our general practice to inquire no further, unless there should be something extraordinary in the case.” I believe I may add, such extraordinary case has not yet occurred in our Courts.
On the whole, we think under this act the Coui't have no power to judge of damages. The law gives it to the men to whom our general laws give the assessment of damages; and it requires a view of the premises, which is of more consequence, and likely to be of more avail, and more productive of a proper result than an examination of witnesses before those who never saw the ground.
Although not directly in point, because it relates to the same judges sitting as a Court of Quarter Sessions, I may cite the following rule of this Court
“ On the return of any certiorari for the removal of. any order, judgment or proceeding in relation to a public or private road, this Court will not suffer the merits of the case to be entered into, nor *465reverse the order of sessions, unless for some irregularity apparent on the record, or because the Court below have exceeded their jurisdiction, or have erred in their judgment in point of law, or unless due proof be made of fraud, or undue practice in the viewers or parties, which the party complaining of such fraud or undue practices had not neglected to make appear to the Court below.”
Now the damages to the pafty over whose land the road is laid, are often a very material part of the proceedings relating to a road on which proceeding a certiorari lies. This matter had been often brought to the consideration of this Court, and the above rule at length was adopted: and under it we refused to inquire into the value in the Case of the Newville Road, where certainly very high damages, judging from what appeared before us, were given — and given to the person who wrote and signed the petition for the road, and who procured other signers.
We see no reason under the rail-road laws for adopting a practice directly opposite to an established rule in other cases: but all the reasons which induced this Court to adopt that rule apply to this and similar cases. There is every reason why the damages first assessed under this act, should not’ be disturbed, which exist as to damages assessed in Court, and perhaps some other reasons. In these cases the proceedings are not in Court, and the parties not under the supervision of a Court, and there is room for, and more reason to guard against, influence and management, than in a trial in Court. The chances must be equal; and if each party may have a new trial for asking, how many new trials may occur before there is an end of the matter; and at last when there have been different verdicts, if the Court is to decide what is too much or too little, does it not in a great measure take the matter from the tribunal to which the law has given it 1
Judgment affirmed,